Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed 12-1-2021.
2.        Claims 3 - 5, 16, 18 - 26 are pending.  Claims 3, 18, 21, 24 have been amended.  Claims 1, 2, 6 - 15, 17 have been canceled.  Claims 3, 18, 21, 24 are independent.   This application was filed on 3-31-2017.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 12-1-2021, with respect to the rejection(s) under Rajasekaran in view of Follis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rajasekaran in view of Follis and further in view of Resch.

A.  Applicant argues on page 15 of Remarks: “   ...   past original data fragments are not to be updated with the original data fragments when the transaction manager makes a first decision that any one of the original data fragments is not correctly stored in any one of the temporary storages of the secure computation devices.”.

    The Examiner respectfully disagrees.  Follis discloses a determination that a set of data fragments are not correctly stored.  Follis discloses the secret cannot be 
    Resch discloses the storage of data structures within temporary storage units and the migration of the temporarily stored data structures to permanent storage units. (see Resch col 20, lines 52-67: processing module selects a foster storage unit (temporary storage) for temporarily storing encoded data slice, storage unit targeted to store encoded data slices; col 21, lines 37-39: processing module determines whether to move encoded data slices (temporary storage) to a DS unit where they normally would be stored (main storage); col 21, lines 47-60: processing module determines to move the foster encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main storage); processing module transfers encoded data slice from storage unit (temporary storage); processing module determines not to move encoded data slices (remain in temporary storage) and processing module determines to move encoded data slices (move from temporary storage to main storage))    
    And, Resch discloses a determination of whether to migrate the temporary stored data from temporary storage to permanent storage (i.e. not updated). (see Resch col 21, lines 47-60: processing module determines to move the encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main storage); 

B.  Applicant argues on page 16 of Remarks: “   ...   the transaction manager provides all the secure computation devices with a commit request to store the original data fragments which had been stored in the temporary storages into the main storages of the secure computation devices when the transaction manager makes second decision that all of the original data fragments are correctly stored in the temporary storages of the secure computation devices.”. 

    The Examiner respectfully disagrees.  Follis discloses the completion of a data processing procedure when the data fragments are correctly stored and data can be reconstructed (i.e. updated). (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase (i.e. fragments not correctly stored, cancel); proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire; paragraph [0507] - [0511]: number of nodes correctly responds, request reconstructed data, otherwise protocol has succeeded and should send message; paragraph [0631]: commit operation performed)  
   Resch discloses the storage of data structures within temporary storage units and the migration of the temporarily stored data structures to permanent storage units. (see Resch col 20, lines 52-67: processing module selects a foster storage unit (temporary storage) for temporarily storing encoded data slice, storage unit targeted to store 

C.  Applicant argues on page 16 of Remarks: “   ...   store the original data fragments temporarily in temporary storages of the secure computation devices which further include main storages storing past original data fragments which are secret sharing values of past original data;   ...   “.

    The Examiner respectfully disagrees.  Resch discloses the storage of data structures within temporary storage units and the migration of the temporarily stored data structures to permanent storage units. (see Resch col 20, lines 52-67: processing 

D.  Applicant argues on page 17 of Remarks: “   ...   a rollback request to cancel the original data fragments which had been temporarily stored in the temporary storages of the secure computation devices without storing the original data fragments into the main storages of the secure computation devices   ...   “. 

    The Examiner respectfully disagrees. Follis discloses a determination that a set of data fragments are not correctly stored.  Follis discloses the secret cannot be reconstructed or restored in the event not enough shares are stored for recovery (i.e. data fragments not correctly stored). (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase; proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire)  Follis discloses the stored shares are not useable and will be deleted (i.e. canceled) based upon an expiration time 
    And, Resch discloses a determination of whether to migrate the temporary stored data from temporary storage to permanent storage. (see Resch col 21, lines 47-60: processing module determines to move the encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main storage); processing module determines not to move encoded data slices (remain in temporary storage) and processing module determines to move encoded data slices (move from temporary storage to main storage))  

E.  Applicant argues on page 17 of Remarks: “   ...   a commit request to store the original data fragments which had been stored in the temporary storages into the main storages of the secure computation devices when the transaction manager makes a second decision that all of the original data fragments are correctly stored in the temporary storages of the secure computation devices,”   ...   . 

    The Examiner respectfully disagrees. Follis discloses the completion of a data processing procedure when the data fragments are correctly stored and data can be reconstructed. (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase (i.e. fragments not correctly stored, cancel); proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire; paragraph [0507] - [0511]: number of nodes correctly responds, request reconstructed data, otherwise protocol has succeeded and should send message; paragraph [0631]: commit operation performed)


F.  Applicant argues on page 17 of Remarks: Amended Claims 18, 21, and 24 recite features analogous to those of amended Claim 3 discussed above. Therefore, Applicant respectfully submits that amended Claims 18, 21, and 24 (and all associated dependent claims) patentably distinguish   ...   . 

    Independent claims 18, 21, 24 have similar limitations as independent claim 3.  Responses to arguments against independent claim 1 also answer arguments against independent claims 18, 21, 24.   
    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.        Claims 3, 18, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran et al. (US PGPUB No. 20020164033) in view of Follis et al. (US PGPUB No. 20100037056) and further in view of Resch et al. (US Patent No. 9,606,858)   	

Regarding Claim 3, Rajasekaran discloses a relay device comprising processing circuitry configured to implement operations and the relay device according to Claim 4 and a non-transitory computer-readable recording medium storing a program for making a computer function as a relay device comprising processing circuitry configured to implement operations, comprising:
a)  a first communication unit that receives a plurality of original data fragments which are a plurality of secret sharing values of original data from a registration device, and transfers the original data fragments to a plurality of secure computation devices to store the original data fragments in the secure computation devices; (see Rajasekaran paragraph [0010], lines 1-10: n person secret sharing solution computes n secret owner pieces to be distributed to the n secret owners (i.e. secure computation devices); each secret owner piece includes a unique key including an exponentiated version of the secret; an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner; paragraph [0038], lines 18-24: secret owner pieces are stored on disk before or during execution of secret sharing algorithm; paragraph [0040], lines 19-24; paragraph [0041], lines 1-6) and 


Furthermore, Rajasekaran discloses for b) a second communication unit that receives a request to send a result fragment which is a secure result obtained by secure computation using any one of the original data fragments from the registration device and stored in the main storages, and transfer the requests to send, to each of the secure computation devices. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (generation and sending of a result fragment)) 
  Rajasekaran does not specifically disclose for b) a secure computation result corresponding to any one of the original data fragments. 
  And, Rajasekaran does not specifically discloses for d) controls timing with original data fragments transferred and timing with request to send transferred.
However, Follis discloses for b) a secure computation result corresponding to any of the original data fragments. (see Follis paragraph [0100], lines 1-5: messages are digitally signed; in cases where signed messages are relayed by an intermediate node, that nodes will retain the signatures and append its own (digital signature computed by intermediate node before appending))

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran for b) a secure computation result corresponding to any one of the original data fragments, and for d) controls timing with original data fragments transferred and timing with request to send transferred as taught by Follis. One of ordinary skill in the art would have been motivated to employ the teachings of Follis for the benefits achieved from the flexibility of a system that enables ease of access and ensuring compliance with privacy and retention regulations.  (see Follis paragraph [0004], lines 1-4)     

Furthermore, Rajasekaran does not specifically disclose for e) any original data fragments not correctly reflected in computation device, then cancel original data fragments.
However, Follis discloses:
e)  the transaction manager provides all the secure computation devices with an rollback request to cancel the original data fragments which had been stored in the secure computation devices based on a first decision that any one of the store the original data fragments which had been stored in the secure computations devices when the transaction manager makes a second decision that all of the original data fragments are correctly stored in the secure computation devices. (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase (i.e. fragments not correctly stored, cancel); proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire; paragraph [0507] - [0511]: number of nodes correctly responds, request reconstructed data, otherwise protocol has succeeded and should send message; paragraph [0631]: commit operation performed)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran for any original data fragments not correctly reflected in computation device, then cancel original data fragments as taught by Follis. One of ordinary skill in the art would have been motivated to employ the teachings of Follis for the benefits achieved from the flexibility of a system that enables ease of access and ensuring compliance with privacy and retention regulations.  (see Follis paragraph [0004], lines 1-4)

Furthermore, Rajasekaran-Follis does not specifically disclose for a) storing data fragments temporarily in temporary storages, which includes main storages storing past data fragments, and for e) temporarily stored in the temporary storages of the  
However, Resch discloses for a) wherein store data fragments temporarily in temporary storages, which further include main storages storing past original data fragments which are secret sharing values of past original data. (see Resch col 20, lines 52-67: processing module selects a foster storage unit (temporary storage) for temporarily storing encoded data slice, storage unit targeted to store encoded data slices; col 21, lines 37-39: processing module determines whether to move encoded data slices (temporary storage) to a DS unit where they normally would be stored (main storage); col 21, lines 47-60: processing module determines to move the foster encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main storage), (data archive to permanent storage); processing module transfers encoded data slice from storage unit (temporary storage); processing module determines not to move encoded data slices (remain in temporary storage) and processing module determines to move encoded data slices (move from temporary storage to main storage))   
And, Resch discloses for e) temporarily stored in the temporary storages of the devices without storing the original data fragments into the main storages of the devices, and Resch discloses for e) store data fragments which had been stored in temporary storages into the main storages of the devices. (see Resch col 21, lines 47-60: processing module determines to move the encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis for a) storing data fragments temporarily in temporary storages, which includes main storages storing past data fragments, and for e) temporarily stored in the temporary storages of the devices without storing the original data fragments into the main storages of the devices; and for e) store data fragments which had been stored in temporary storages into the main storages of the devices as taught by Resch. One of ordinary skill in the art would have been motivated to employ the teachings of Resch for the benefits achieved from a system that enables the management data structures utilizing temporary storages devices and main storage devices.  (see Resch col 20, lines 52-67; col 21, lines 37-39)  

Regarding Claim 18, Rajasekaran discloses a secure computation system comprising:
a)  a registration device; a relay device; an analyzing device; and a plurality of secure computation devices, (see Rajasekaran paragraph [0011], lines 1-17: after k keys received, custodian looks up in database the entry corresponding to particular unique combination of secret owners; (multiple secret owners associated with computation devices, custodian analyzing received keys)) wherein


Furthermore, Rajasekaran discloses for d) the analyzing device includes processing circuitry configured to send, to the relay device, requests to send result fragments which are secure computation results obtained by secure computation using any of the original data fragments which are transferred from the registration device and stored in the main storages of the secure computation devices, e) the relay device includes processing circuitry configured to receive the requests from the analyzing device, and transfer the requests to the secure computation devices, f) the secure computation devices include processing circuitries configured to send the result fragments for the requests to the relay device, the relay device includes processing circuitry configured to receive the result fragments from the secure computation devices, and transfer the result fragments to the analyzing device. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one 
  Rajasekaran does not specifically disclose for a secure computation result corresponding to any of the original data fragments. 
  And, Rajasekaran does not specifically discloses for h): controls timing with which the original data fragments are transferred and timing with which the request to send is transferred. 
  However, Follis discloses for a secure computation result corresponding to any one of the original data fragments. (see Follis paragraph [0100], lines 1-5: messages are digitally signed; in cases where signed messages are relayed by an intermediate node, that nodes will retain the signatures and append its own (digital signature computed by intermediate node before appending))
  And, Follis discloses for h) the relay device includes processing circuitry configured to control timing with which the original data fragments are transferred and timing with which the request to send is transferred. (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase; proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire; (controls timing with original data fragments and requests by enabling expiration))           

Furthermore, Rajasekaran does not specifically disclose for i) any original data fragments not correctly reflected in computation device, then cancel original data fragments.
when the relay device makes a first decision that any one of the original data fragments is not correctly stored in any one of the secure computation devices, otherwise the relay device provides all the secure computation devices with a commit request to store the original data fragments which had been stored in the secure computation devices when the relay device makes a second decision that all of the original data fragments are correctly stored in the secure computation devices. (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase (i.e. fragments not correctly stored, cancel); proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire; paragraph [0507] - [0511]: number of nodes correctly responds, request reconstructed data, otherwise protocol has succeeded and should send message; paragraph [0631]: commit operation performed)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran for a secure computation result corresponding to any of the original data fragments, and for h) controls timing with which the original data fragments are transferred and timing with which the request to send is transferred, and for i) any original data fragments not correctly reflected in computation device, then cancel original data fragments as taught by Follis. One of ordinary skill in the art would have been motivated to employ 

Rajasekaran-Follis does not specifically disclose for b) include main storages storing past original data fragments which are secret sharing values of past original data, and for i) without storing data fragments in the main storage of the devices; and for i) store data fragments which had been stored in temporary storages into main storages of devices.  
However, Resch discloses for b) which further include main storages storing past original data fragments which are secret sharing values of past original data. (see Resch col 20, lines 52-67: processing module selects a foster storage unit (temporary storage) for temporarily storing encoded data slice, storage unit targeted to store encoded data slices; col 21, lines 37-39: processing module determines whether to move encoded data slices (temporary storage) to a DS unit where they normally would be stored (main storage, permanent storage); col 21, lines 47-60: processing module determines to move the foster encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main storage); processing module transfers encoded data slice from storage unit (temporary storage); processing module determines not to move encoded data slices (remain in temporary storage) and processing module determines to move encoded data slices (move from temporary storage to main storage))   
And, Resch discloses for i) without storing the data fragments in the main storage of the devices, and Resch discloses for i) store the original data fragments which had been stored in the temporary storages into the main storages of the devices. (see Resch col 21, lines 47-60: processing module determines to move the encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main storage); processing module determines not to move encoded data slices (remain in temporary storage) and processing module determines to move encoded data slices (move from temporary storage to main storage))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis for b) include main storages storing past original data fragments which are secret sharing values of past original data, and for i) without storing data fragments in the main storage of the devices, and for i) store data fragments which had been stored in temporary storages into main storages of devices as taught by Resch. One of ordinary skill in the art would have been motivated to employ the teachings of Resch for the benefits achieved from a system that enables the management data structures utilizing temporary storages devices and main storage devices.  (see Resch col 20, lines 52-67; col 21, lines 37-39)

Regarding Claim 21, Rajasekaran discloses a method which is executed by a relay device comprising: 
a)  receiving a plurality of original data fragments which are a plurality of secret sharing values of original data from a registration device, and transferring the original data fragments to a plurality of secure computation devices and to store the original data fragments in the secure computation devices; (see Rajasekaran 
c)  receiving the result fragments from the secure computation devices, and transferring the result fragments to an analyzing device. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (a result fragment))  

Furthermore, Rajasekaran discloses for b) receiving requests to send result fragments which are secure results obtained by secure computation using any of the original data fragments which are transferred from the registration device and stored in the main storages of the secure computation devices, and transferring the requests to the secure computation devices. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (generation and sending of a result fragment)) 
Rajasekaran does not specifically disclose a secure computation result corresponding to any of the original data fragments. 

However, Follis discloses a secure computation result corresponding to any one of the original data fragments. (see Follis paragraph [0100], lines 1-5: messages are digitally signed; in cases where signed messages are relayed by an intermediate node, that nodes will retain the signatures and append its own (digital signature computed by intermediate node before appending))
  And, Follis discloses for d) controlling timing with which the original data fragments are transferred and timing with which the requests are transferred. (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase (i.e. shares received); proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire; (controls timing with original data fragments and requests by enabling expiration))   

Rajasekaran does not specifically disclose for e) any original data fragments not correctly reflected in computation device, then cancel original data fragments.
And, Follis discloses for e) the relay device provides all the secure computation devices with a rollback request to cancel the original data fragments which had been stored in the secure computation devices when the transaction manager makes when the relay device makes a first decision that any one of the original data fragments is not correctly stored in any one of storages of the secure computation devices, otherwise the relay device provides all the secure store the original data fragments when the relay device makes a second decision that all of the original data fragments are correctly stored in the storages of the secure computation devices. (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase (i.e. fragments not correctly stored, cancel); proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire; paragraph [0507] - [0511]: number of nodes correctly responds, request reconstructed data, otherwise protocol has succeeded and should send message; paragraph [0631]: commit operation performed)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran for 
for a secure computation result corresponding to any of the original data fragments, and for d) controlling timing with which the original data fragments are transferred and timing with which the requests are transferred, and for e) any original data fragments not correctly reflected in computation device, then cancel original data fragments as taught by Follis. One of ordinary skill in the art would have been motivated to employ the teachings of Follis for the benefits achieved from the flexibility of a system that enables ease of access and ensuring compliance with privacy and retention regulations.  (see Follis paragraph [0004], lines 1-4)

Rajasekaran-Follis does not specifically disclose for a) storing data fragments temporarily in temporary storages, which includes main storages storing past data fragments, and for e) temporarily stored in the temporary storages of the device  
However, Resch discloses for a) wherein store data fragments temporarily in temporary storages, which further include main storages storing past original data fragments which are secret sharing values of past original data. (see Resch col 20, lines 52-67: processing module selects a foster storage unit (temporary storage) for temporarily storing encoded data slice, storage unit targeted to store encoded data slices; col 21, lines 37-39: processing module determines whether to move encoded data slices (temporary storage) to a DS unit where they normally would be stored (main storage); col 21, lines 47-60: processing module determines to move the foster encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main storage); processing module transfers encoded data slice from storage unit (temporary storage); processing module determines not to move encoded data slices (remain in temporary storage) and processing module determines to move encoded data slices (move from temporary storage to main storage))   
And, Resch discloses for e) temporarily stored in the temporary storages of the devices without storing the original data fragments into the main storages of the device, and Resch discloses for e) store data fragments which had been stored in temporary storages into the main storages of the devices. (see Resch col 21, lines 47-60: processing module determines to move the encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, permanent 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis for a) storing data fragments temporarily in temporary storages, which includes main storages storing past data fragments, and for e) temporarily stored in the temporary storages of the device without storing the original data fragments into the main storages of the device; and for e) store data fragments which had been stored in temporary storages into the main storages of the devices as taught by Resch. One of ordinary skill in the art would have been motivated to employ the teachings of Resch for the benefits achieved from a system that enables the management data structures utilizing temporary storages devices and main storage devices.  (see Resch col 20, lines 52-67; col 21, lines 37-39)

Regarding Claim 24, Rajasekaran discloses a non-transitory computer-readable recording medium storing a program for making a computer function as a relay device comprising processing circuitry configured to implement:
a)  a first communication unit that receives a plurality of original data fragments which are a plurality of secret sharing values of original data from a registration device, and transfers the original data fragments to a plurality of secure computation devices to store the original data fragments temporarily in temporary storages of the secure computation devices which further include main storages storing past original data fragments which are secret sharing values of past original data; (see Rajasekaran paragraph [0010], lines 1-10: n person secret sharing solution computes n secret owner pieces to be distributed to the n secret owners (i.e. secure computation devices); each secret owner piece includes a unique key including an exponentiated version of the secret; an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner; paragraph [0038], lines 18-24: secret owner pieces are stored on disk before or during execution of secret sharing algorithm; paragraph [0040], lines 19-24; paragraph [0041], lines 1-6)) and 
c)  a third communication unit that receives the result fragments from the secure computation devices, and transfers the result fragments to an analyzing device. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (a result fragment))  

Furthermore, Rajasekaran discloses for b): a second communication unit that receives requests to send result fragments which are secure computation results obtained by secure computation using any of the original data fragments which are transferred from the registration device and stored in the main storages of the secure computation devices, and transfers the requests to the secure computation devices. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (generation and sending of a result fragment)) 

And, Rajasekaran does not specifically discloses for d) controls timing with original data fragments transferred and timing with request to send transferred.
However, Follis discloses a secure computation result corresponding to any one of the original data fragments. (see Follis paragraph [0100], lines 1-5: messages are digitally signed; in cases where signed messages are relayed by an intermediate node, that nodes will retain the signatures and append its own (digital signature computed by intermediate node before appending))
  And, Follis discloses for d) a transaction manager that controls timing with which the original data fragments are transferred and timing with which the requests are transferred. (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase (i.e. shares received); proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire; (controls timing with original data fragments and requests by enabling expiration))   

Furthermore, Rajasekaran does not specifically disclose for e) any original data fragments not correctly reflected in computation device, then cancel original data fragments.
However, Follis discloses for e) the transaction manager provides all the secure computation devices with a rollback request to cancel the original data fragments which had been stored in the secure computation devices without storing the original data fragments into the main storages of the secure computation devices when the transaction manager makes a first decision that any one of the original data fragments is not correctly stored in any one of the secure computation devices, 
otherwise the transaction manager provides all the secure computation devices with a commit request to store the original data fragments which had been stored into the main storages of the secure computation devices when the transaction manager makes a second decision that all of the original data fragments are correctly stored in the secure computation devices. (see Follis paragraph [0567], lines 7-14: provides no additional information about the secret if fewer than t valid shares are provided in the reconstruct phase (i.e. fragments not correctly stored, cancel); proactive secret sharing schemes redistribute key shares periodically by forcing the shares to periodically expire; paragraph [0507] - [0511]: number of nodes correctly responds, request reconstructed data, otherwise protocol has succeeded and should send message; paragraph [0631]: commit operation performed)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran for a secure computation result corresponding to any one of the original data fragments, and for d) controls timing with original data fragments transferred and timing with request to send transferred, and for e) any original data fragments not correctly reflected in computation device, then cancel original data fragments as taught by Follis. One of ordinary skill in the art would have been motivated to employ the teachings of Follis 

Rajasekaran-Follis does not specifically disclose for b) include main storages storing past original data fragments which are secret sharing values of past original data, and for i) without storing data fragments in the main storage of the devices; and for i) store data fragments which had been stored in temporary storages into main storages of devices.  
However, Resch discloses for b) which further include main storages storing past original data fragments which are secret sharing values of past original data. (see Resch col 20, lines 52-67: processing module selects a foster storage unit (temporary storage) for temporarily storing encoded data slice, storage unit targeted to store encoded data slices; col 21, lines 37-39: processing module determines whether to move encoded data slices (temporary storage) to a DS unit where they normally would be stored (main storage); col 21, lines 47-60: processing module determines to move the foster encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main storage); processing module transfers encoded data slice from storage unit (temporary storage); processing module determines not to move encoded data slices (remain in temporary storage) and processing module determines to move encoded data slices (move from temporary storage to main storage))   
    And, Resch discloses for i) without storing the data fragments in the main storage of the devices, and Resch discloses for i) store the original data fragments which had been stored in the temporary storages into the main storages of the devices. (see Resch col 21, lines 47-60: processing module determines to move the encoded data slices from temporary DS unit (e.g., temporary storage) to the DS unit (e.g., storage, main storage); processing module determines not to move encoded data slices (remain in temporary storage) and processing module determines to move encoded data slices (move from temporary storage to main storage))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis for b) include main storages storing past original data fragments which are secret sharing values of past original data, and for i) without storing data fragments in the main storage of the devices, and for i) store data fragments which had been stored in temporary storages into main storages of devices as taught by Resch. One of ordinary skill in the art would have been motivated to employ the teachings of Resch for the benefits achieved from a system that enables the management data structures utilizing temporary storages devices and main storage devices. (see Resch col 20, lines 52-67; col 21, lines 37-39)


6.        Claims 4, 5, 16, 19, 20, 22, 23, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran in view of Follis and further in view of Resch and Baptist et al. (US Patent No. 9,424,326).

Regarding Claim 4, Rajasekaran-Follis-Resch discloses the relay device according to Claim 3, wherein:

b)  when transfer of the requests to the plurality of secure computation device from the second communication unit to send is started, the transaction manager performs transfer of the original data fragments to the plurality of secure computation devices from the first communication unit until the transfer of all of the result fragments for the requests is completed. (see Rajasekaran paragraph [0029], lines 11-16: custodian has no ability to reconstruct the secret without the collaboration and cooperation of at least k of the secret owners; in order to reconstruct the secret, k out of the n secret owners transmit their respective secret owner pieces back to custodians through communication links; paragraph [0048, lines 11-15: after the custodian receives k out of the n secret owner pieces from k of the secret owners, a reverse k out of n secret sharing algorithm is performed, resulting in reconstruction of the encrypted secret; (generation of secret is not completed (suspended) until required number of secrets is received))   


However, Baptist discloses to suspend a set of requests/responses while transferring a set of requests response in progress. (see Baptist col 45, lines 44-50: for each request, processing module retrieves request from queue; performs the update (i.e. set of operations) in the order of time of arrival; starting with the oldest request (i.e. first queued); processing module sequentially performs each request of plurality of queued requests; (new entries placed in queue are suspended (or not processed) until processing of current entry is completed))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis-Resch for suspending a set of requests/responses while transferring a set of requests response in progress as taught by Baptist. One of ordinary skill in the art would have been motivated to employ the teachings of Baptist for the benefits achieved from a system that supports enhanced processing of data such as distributed task processing for received data and stored data. (see Baptist col 5, lines 21-23)  

Regarding Claim 5, Rajasekaran-Follis-Resch discloses the relay device according to Claim 3, wherein
a)  the first communication unit receives transfers a plurality of second original data fragments which are a plurality of secret sharing values of second original data from the registration device, and transfers the second original data fragments to the secure computation devices to store the second original data fragments in 
b)  the second communication unit receives second requests to send second result fragments which are secure computation results obtained by secure computation using any of the second original data fragments which are transferred from the registration device and stored in the secure computation devices, and transfers the second requests to the secure computation devices, (see Rajasekaran paragraph [0010], lines 1-10: n person secret sharing solution computes n secret owner pieces to be distributed to the n secret owners (i.e. secure computation devices); each secret owner piece includes a unique key including an exponentiated version of the secret; an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner) and 
c)  the third communication unit transfers the second result fragments, and 
d) when transfer of the original data fragments to the plurality of secure computation devices from the first communication unit is started, the transaction manager performs transfer of the second original data fragments to the plurality of secure computation devices from the second communication unit until the transfer of all of the original data fragments is completed. (see Rajasekaran paragraph [0048], 

Furthermore, Rajasekaran discloses for b) a second communication unit that receives a request to send a result fragment which are a secure result obtained by secure computation using any one of the original data fragments from the registration device, and transfer the request to send, to each of the secure computation devices. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (generation and sending of a result fragment))   

Furthermore, Rajasekaran-Follis-Resch does not specifically disclose for d) suspending a set of requests/responses while transferring a set of requests response in progress.  
However, Baptist discloses for d) to suspend a set of requests/responses while transferring a set of requests response in progress. (see Baptist col 45, lines 44-50: for each request, processing module retrieves request from queue; performs the update (i.e. set of operations) in the order of time of arrival; starting with the oldest request (i.e. first queued); processing module sequentially performs each request of plurality of queued requests; (new entries placed in queue are suspended (or not processed) until processing of current entry is completed))  


Regarding Claim 16, Rajasekaran-Follis-Resch discloses the relay device according to Claim 4, wherein 
a)  the first communication unit receives a plurality of second original data fragments which are a plurality of secret sharing values of second original data from the registration device, and transfers the second original data fragments to the secure computation devices to store the second original data fragments in the secure computation devices, (see Rajasekaran paragraph [0010], lines 1-10: n person secret sharing solution computes n secret owner pieces to be distributed to the n secret owners (i.e. secure computation devices); each secret owner piece includes a unique key including an exponentiated version of the secret; an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner; paragraph [0038], lines 18-24: secret owner pieces are stored on disk before or during execution of secret sharing algorithm; paragraph [0040], lines 19-24; paragraph [0041], lines 1-6)) and 


Furthermore, Rajasekaran discloses for b) a second communication unit that receives a request to send a result fragment which are a secure result obtained by secure computation using any one of the original data fragments from the registration device, and transfer the request to send, to each of the secure computation devices. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (generation and sending of a result fragment)) 
Rajasekaran does not specifically disclose for b) a secure computation result corresponding to any one of the original data fragments. 
However, Follis discloses for b) a secure computation result corresponding to any one of the original data fragments. (see Follis paragraph [0100], lines 1-5: messages are digitally signed; in cases where signed messages are relayed by an intermediate node, that nodes will retain the signatures and append its own (digital signature computed by intermediate node before appending))
          It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran for b) a secure computation result corresponding to any one of the original data fragments as taught by Follis. One of ordinary skill in the art would have been motivated to employ the 

Furthermore, Rajasekaran discloses the following:
d)  when transfer of the original data fragments to the plurality of secure computation devices from the first communication unit is started, the transaction manager performs transfer of the second original data fragments to the plurality of secure computation devices from the second communication unit until the transfer of the original data fragments is completed. (see Rajasekaran paragraph [0048], lines 7-11: a forward k out of n secret sharing algorithm is applied to encrypted secret resulting in n secret owner pieces that are distributed such that each of the n secret owners receives a unique secret owner piece) 

Rajasekaran-Follis-Resch does not specifically disclose suspending a set of requests/responses while transferring a set of requests response in progress.  
However, Baptist discloses to suspend a set of requests/responses while transferring a set of requests response in progress. (see Baptist col 45, lines 44-50: for each request, processing module retrieves request from queue; performs the update (i.e. set of operations) in the order of time of arrival; starting with the oldest request (i.e. first queued); processing module sequentially performs each request of plurality of queued requests; (new entries placed in queue are suspended (or not processed) until processing of current entry is completed))  


Regarding Claim 19, Rajasekaran-Follis-Resch discloses the secure computation system according to Claim 18: 
a)   when transfer of the original data fragments to the plurality of secure computation devices from the relay device is started, the transaction manager performs transfer of the requests to the plurality of secure computation devices from the relay device until the transfer of all of the original data fragments is completed, (see Rajasekaran paragraph [0048], lines 7-11: a forward k out of n secret sharing algorithm is applied to encrypted secret resulting in n secret owner pieces that are distributed such that each of the n secret owners receive a unique secret owner piece) (see Rajasekaran paragraph [0048], lines 7-11: a forward k out of n secret sharing algorithm is applied to encrypted secret resulting in n secret owner pieces that are distributed such that each of the n secret owners receive a unique secret owner piece) and
b)  when transfer of the requests to the plurality of secure computation device from the relay device is started, the transaction manager suspends transfer of the 

Rajasekaran-Follis-Resch does not specifically disclose for suspending a set of requests/responses while transferring a set of requests response in progress.  
However, Baptist discloses for to suspend a set of requests/responses while transferring a set of requests response in progress. (see Baptist col 45, lines 44-50: for each request, processing module retrieves request from queue; performs the update (i.e. set of operations) in the order of time of arrival; starting with the oldest request (i.e. first queued); processing module sequentially performs each request of plurality of queued requests; (new entries placed in queue are suspended (or not processed) until processing of current entry is completed))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis-Resch for suspending a set of requests/responses while transferring a set of requests response in progress as taught by Baptist. One of ordinary skill in the art would have 

Regarding Claim 20, Rajasekaran-Follis-Resch discloses the secure computation system according to Claim 18, wherein
a)  the relay device receives a plurality of second original data fragments which are a plurality of secret sharing values of second original data from the registration device, and transfers the second original data fragments to the secure computation devices to store the second original data fragments in the secure computation devices, (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (generation and sending of a result fragment)) and 
b)  the relay device receives second requests to send second result fragments which are secure computation results obtained by secure computation using any of the second original data fragments which are transferred from the registration device and stored in the secure computation devices, and transfers the second requests to the secure computation devices, and c) the relay device transfers the second result fragments; (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (generation of a result fragment)) and 


Rajasekaran does not specifically disclose for b) a secure computation result corresponding to any one of the original data fragments. 
However, Follis discloses for b) a secure computation result corresponding to any one of the original data fragments. (see Follis paragraph [0100], lines 1-5: messages are digitally signed; in cases where signed messages are relayed by an intermediate node, that nodes will retain the signatures and append its own (digital signature computed by intermediate node before appending))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran for b) a secure computation result corresponding to any one of the original data fragments as taught by Follis. One of ordinary skill in the art would have been motivated to employ the teachings of Follis for the benefits achieved from the flexibility of a system that 

Rajasekaran-Follis-Resch does not specifically disclose suspending a set of requests/responses while transferring a set of requests response in progress.  
However, Baptist discloses to suspend a set of requests/responses while transferring a set of requests response in progress. (see Baptist col 45, lines 44-50: for each request, processing module retrieves request from queue; performs the update (i.e. set of operations) in the order of time of arrival; starting with the oldest request (i.e. first queued); processing module sequentially performs each request of plurality of queued requests; (new entries placed in queue are suspended (or not processed) until processing of current entry is completed))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis-Resch for suspending a set of requests/responses while transferring a set of requests response in progress as taught by Baptist. One of ordinary skill in the art would have been motivated to employ the teachings of Baptist for the benefits achieved from a system that supports enhanced processing of data such as distributed task processing for received data and stored data.  (see Baptist col 5, lines 21-23)  

Regarding Claim 22, Rajasekaran-Follis-Resch discloses the method according to Claim 21, wherein 
a)  when transfer of the original data fragments to the plurality of secure computation devices from the relay device is started, the relay device performs transfer of the 
b)  when transfer of the requests to the secure computation device from the relay device is started, the transaction manager performs transfer of the original data fragments to the plurality of secure computation devices from the relay device until the transfer of all of the result fragments for the requests is completed. (see Rajasekaran paragraph [0029], lines 11-16: custodian has no ability to reconstruct the secret without the collaboration and cooperation of at least k of the secret owners; in order to reconstruct the secret, k out of the n secret owners transmit their respective secret owner pieces back to custodians through communication links; paragraph [0048, lines 11-15: after the custodian receives k out of the n secret owner pieces from k of the secret owners, a reverse k out of n secret sharing algorithm is performed, resulting in reconstruction of the encrypted secret)   

Rajasekaran-Follis-Resch does not specifically disclose suspending a set of requests/responses while transferring a set of requests response in progress.  
However, Baptist discloses to suspend a set of requests/responses while transferring a set of requests/response in progress. (see Baptist col 45, lines 44-50: for each request, processing module retrieves request from queue; performs the update (i.e. set of operations) in the order of time of arrival; starting with the 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis-Resch for suspending a set of requests/responses while transferring a set of requests response in progress as taught by Baptist. One of ordinary skill in the art would have been motivated to employ the teachings of Baptist for the benefits achieved from a system that supports enhanced processing of data such as distributed task processing for received data and stored data.  (see Baptist col 5, lines 21-23)  

Regarding Claim 23, Rajasekaran-Follis-Resch discloses the method according to Claim 21, wherein 
a)  receiving a plurality of second original data fragments which are a plurality of secret sharing values of second original data from the registration device, and transferring the second original data fragments to the secure computation devices to store original data fragments in the secure computation devices, (see Rajasekaran paragraph [0010], lines 1-10: n person secret sharing solution computes n secret owner pieces to be distributed to the n secret owners (i.e. secure computation devices); each secret owner piece includes a unique key including an exponentiated version of the secret; an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner)

d)  when transfer of the original data fragments to the plurality of secure computation devices from the relay device is started, the relay device performs transfer of the second original data fragments to the plurality of secure computation devices from the relay device until the transfer of all of the original data fragments is completed. (see Rajasekaran paragraph [0048], lines 7-11: a forward k out of n secret sharing algorithm is applied to encrypted secret resulting in n secret owner pieces that are distributed such that each of the n secret owners receives a unique secret owner piece)

Furthermore, Rajasekaran discloses for b) receiving second requests to send second result fragments which are secure computation results obtained by secure computation using any of the second original data fragments which are transferred from the registration device and stored in the secure computation devices, and transferring the second requests to the secure computation devices. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (generation and sending of a result fragment)) 
Rajasekaran does not specifically disclose for b) a secure computation result corresponding to any of the original data fragments. 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran for b) a secure computation result corresponding to any of the original data fragments as taught by Follis. One of ordinary skill in the art would have been motivated to employ the teachings of Follis for the benefits achieved from the flexibility of a system that enables ease of access and ensuring compliance with privacy and retention regulations.  (see Follis paragraph [0004], lines 1-4)  

Rajasekaran-Follis-Resch does not specifically disclose suspending a set of requests/responses while transferring a set of requests response in progress.  
However, Baptist discloses to suspend a set of requests/responses while transferring a set of requests response in progress. (see Baptist col 45, lines 44-50: for each request, processing module retrieves request from queue; performs the update (i.e. set of operations) in the order of time of arrival; starting with the oldest request (i.e. first queued); processing module sequentially performs each request of plurality of queued requests; (new entries placed in queue are suspended (or not processed) until processing of current entry is completed))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis-Resch for 

Regarding Claim 25, Rajasekaran-Follis-Resch discloses the non-transitory computer-readable recording medium according to Claim 24, wherein
a)  when transfer of the original data fragments to the plurality of secure computation devices from the first communication unit is started, the transaction manager performs transfer of the requests to the plurality of secure computation devices from the second communication unit until the transfer of all of the original data fragments is completed, (see Rajasekaran paragraph [0048], lines 7-11: a forward k out of n secret sharing algorithm is applied to encrypted secret resulting in n secret owner pieces that are distributed such that each of the n secret owners receives a unique secret owner piece) and
b)  when transfer of the requests to the secure computation device from the second communication unit is started, the transaction manager performs transfer of the original data fragments to the plurality of secure computation devices from the first communication unit until the transfer of all of the result fragments for the requests is completed. (see Rajasekaran paragraph [0029], lines 11-16: custodian has no ability to reconstruct the secret without the collaboration and cooperation of at least k of the secret owners; in order to reconstruct the secret, k 

Rajasekaran-Follis-Resch does not specifically disclose suspending a set of requests/responses while transferring a set of requests response in progress.  
However, Baptist discloses to suspend a set of requests/responses while transferring a set of requests response in progress. (see Baptist col 45, lines 44-50: for each request, processing module retrieves request from queue; performs the update (i.e. set of operations) in the order of time of arrival; starting with the oldest request (i.e. first queued); processing module sequentially performs each request of plurality of queued requests; (new entries placed in queue are suspended (or not processed) until processing of current entry is completed))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis-Resch for suspending a set of requests/responses while transferring a set of requests response in progress as taught by Baptist. One of ordinary skill in the art would have been motivated to employ the teachings of Baptist for the benefits achieved from a system that supports enhanced processing of data such as distributed task processing for received data and stored data. (see Baptist col 5, lines 21-23)  

Regarding Claim 26, Rajasekaran-Follis-Resch discloses the non-transitory computer-readable recording medium according to Claim 24, wherein
a)  the first communication unit receives a plurality of second original data fragments which are a plurality of secret sharing values of second original data from the registration device, and transfers the second original data fragments to the secure computation devices to store the second original data fragments in the secure computation devices, (see Rajasekaran paragraph [0010], lines 1-10: n person secret sharing solution computes n secret owner pieces to be distributed to the n secret owners (i.e. secure computation devices); each secret owner piece includes a unique key including an exponentiated version of the secret; an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner)
c)  the third communication unit transfers the second result fragments; (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (a result fragment)) and 
d)  when transfer of the original data fragments to the plurality of secure computation devices from the first communication unit is started, the transaction manager performs transfer of the second original data fragments to the plurality of secure computation devices from the second communication unit until the transfer of all of the original data fragments is completed. (see Rajasekaran paragraph [0048], lines 7-11: a forward k out of n secret sharing algorithm is applied to encrypted 

Furthermore, Rajasekaran discloses for b) the second communication unit receives second requests to send second result fragments which are secure computation results obtained by secure computation using any of the second original data fragments which are transferred from the registration device and stored in the secure computation devices, and transfers the second requests to the secure computation devices. (see Rajasekaran paragraph [0010], lines 1-10: an exponent/modulo operation is performed by the custodian each time one of the keys is received back from the secret owner (via a request); (generation and sending of a result fragment))

Furthermore, Rajasekaran does not specifically disclose for b) a secure computation result corresponding to any one of the original data fragments. 
However, Follis discloses a secure computation result corresponding to any one of the original data fragments. (see Follis paragraph [0100], lines 1-5: messages are digitally signed; in cases where signed messages are relayed by an intermediate node, that nodes will retain the signatures and append its own (digital signature computed by intermediate node before appending))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran for b) a secure computation result corresponding to any one of the original data fragments as taught by Follis. One of ordinary skill in the art would have been motivated to employ the 

Furthermore, Rajasekaran-Follis-Resch does not specifically disclose suspending a set of requests/responses while transferring a set of requests response in progress.  
However, Baptist discloses to suspend a set of requests/responses while transferring a set of requests response in progress. (see Baptist col 45, lines 44-50: for each request, processing module retrieves request from queue; performs the update (i.e. set of operations) in the order of time of arrival; starting with the oldest request (i.e. first queued); processing module sequentially performs each request of plurality of queued requests; (new entries placed in queue are suspended (or not processed) until processing of current entry is completed))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rajasekaran-Follis-Resch for suspending a set of requests/responses while transferring a set of requests response in progress as taught by Baptist. One of ordinary skill in the art would have been motivated to employ the teachings of Baptist for the benefits achieved from a system that supports enhanced processing of data such as distributed task processing for received data and stored data.  (see Baptist col 5, lines 21-23)  
    
Conclusion
     
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CJ/
February 28, 2022           
      
                                                                                                                                                                                                                      
   /SHEWAYE GELAGAY/   Supervisory Patent Examiner, Art Unit 2436